 



Exhibit 10.6
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of December 29, 2006, by and between Numerex Corp., a
Pennsylvania corporation (the “Company”), and Laurus Master Fund, Ltd. (the
“Purchaser”).
          This Agreement is made pursuant to the Purchase Agreement referred to
below, and pursuant to the Note and the Warrant referred to therein. The Company
and the Purchaser hereby agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Securities Purchase Agreement, dated as of the date
hereof, by and among the Purchaser, and the Company (as amended, modified or
supplemented from time to time, the “Purchase Agreement”), and pursuant to the
Note and Warrant referred to therein. As used in this Agreement, the following
terms shall have the following meanings:
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means shares of the Company’s class A common stock, no
par value per share.
          “Convertible Note” shall mean the Note as such term is defined in the
Purchase Agreement.
          “Effectiveness Date” means, (i) with respect to the Registration
Statement required to be filed in connection with the shares of Common Stock
issuable upon conversion of the Convertible Note and exercise of the Warrants
issued on the date hereof, a date no later than one hundred eighty (180) days
following such date and (ii) with respect to each additional Registration
Statement required to be filed hereunder (if any), a date no later than one
hundred eighty (180) days following the applicable Filing Date.
          “Effectiveness Period” shall have the meaning set forth in
Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor statute.
          “Filing Date” means, with respect to (1) the Registration Statement
required to be filed in connection with the shares of Common Stock issuable to
the Purchaser upon conversion of the Convertible Note and upon exercise of a
Warrant, the date which is sixty (60) days after the issuance of such
Convertible Note and Warrants, and (2) the Registration Statement required to be
filed in connection with the shares of Common Stock issuable to the Holder as a
result of adjustments to the Fixed Conversion Price under the Convertible Note
or to the Exercise Price under the Warrant or otherwise, thirty (30) days after
the occurrence of such event or the date of such adjustment.
          “Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities.

 



--------------------------------------------------------------------------------



 



          “Indemnified Party” shall have the meaning set forth in Section 5(c).
          “Indemnifying Party” shall have the meaning set forth in Section 5(c).
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          “Registrable Securities” means the shares of Common Stock issued upon
the conversion of the Convertible Note and issuable upon exercise of the Warrant
(including, without limitation, any additional shares of Common Stock received
by the holder under the Convertible Note or Warrant as a result of any interest
payments or any other payment or fee made thereunder by the Company in shares of
Common Stock).
          “Registration Statement” means each registration statement required to
be filed hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute.
          “Trading Day” means each day the Trading Market on which the Common
Stock is traded is open and available to trade securities.

2



--------------------------------------------------------------------------------



 



          “Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ
SmallCap Market, the Nasdaq National Market, the American Stock Exchange or the
New York Stock Exchange.
          “Warrant” means the Common Stock purchase warrant issued pursuant to
the Purchase Agreement.
     2. Registration.
          (a) On or prior to the Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415. The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance
herewith). The Company shall cause the Registration Statement to become
effective and remain effective as provided herein. The Company shall use its
reasonable commercial efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event no later than the Effectiveness Date. The Company
shall use its reasonable commercial efforts to keep the Registration Statement
continuously effective under the Securities Act until the date which is the
earlier date of when (i) all Registrable Securities have been sold or (ii) all
Registrable Securities may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144(k), as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).
          (b) Notwithstanding anything in this Agreement to the contrary, the
Company shall, by written notice to Purchaser, advise Purchaser that sales under
the Registration Statement after the Effectiveness Date might be unlawful due to
the fact that the Company is engaged in a material merger, acquisition or sale,
or other pending material financing, corporate reorganization or other
transaction or that an event shall have occurred as a result of which it is
reasonably expected that the Company’s financial statements will be restated or
the Registration Statement contains or will contain a misstatement of a material
fact or omit to make a statement required to make the statements therein not
misleading. Upon receipt of such notice, Purchaser shall immediately discontinue
any sales of Registrable Securities pursuant to such Registration Statement
until Purchaser has received copies of a supplemented or amended Prospectus or
until Purchaser is advised in writing by the Company that the then-current
Prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
Prospectus. Any period of not more than twenty (20) consecutive calendar days or
more than thirty (30) Trading Days in any twelve month period commencing on the
date the Registration Statement is declared effective during which Purchaser
shall not sell or where use of the Registration Statement might be unlawful
shall be referred to as an “Allowable Suspension Period”, provided that at least
two (2) Trading Days shall elapse between Allowable Suspension Periods.

3



--------------------------------------------------------------------------------



 



     3. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:
          (a) prepare and file with the Commission the Registration Statement
with respect to such Registrable Securities, respond as promptly as possible to
any comments received from the Commission, and use its commercially reasonable
efforts to cause the Registration Statement to become and remain effective for
the Effectiveness Period with respect thereto, and promptly provide to the
Purchaser copies of all filings and Commission letters of comment relating
thereto;
          (b) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period;
          (c) furnish to the Purchaser such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus) as the Purchaser reasonably may request to facilitate the public
sale or disposition of the Registrable Securities covered by the Registration
Statement;
          (d) use its commercially reasonable efforts to register or qualify the
Purchaser’s Registrable Securities covered by the Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Purchaser may reasonably request, provided, however, that the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign corporation in any jurisdiction where it is not so
qualified or to consent to general service of process in any such jurisdiction;
          (e) list the Registrable Securities covered by the Registration
Statement with any national securities exchange or the National or SmallCap
Market of The Nasdaq Stock Market, Inc. or the NASD OTC Bulletin Board or the
National Quotation Bureau’s Pink Sheets on which the Common Stock of the Company
is then listed;
          (f) immediately notify the Purchaser at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and
          (g) make available for inspection by the Purchaser and any attorney,
accountant or other agent retained by the Purchaser, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of the Purchaser.

4



--------------------------------------------------------------------------------



 



     4. Registration Expenses. All expenses relating to the Company’s compliance
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders, are called “Registration Expenses”. All selling
commissions applicable to the sale of Registrable Securities, including any fees
and disbursements of any special counsel to the Holders beyond those included in
Registration Expenses, are called “Selling Expenses.” The Company shall only be
responsible for all Registration Expenses.
     5. Indemnification.
          (a) In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless the Purchaser, and its officers, directors and each other person,
if any, who controls the Purchaser within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Purchaser, or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Purchaser, and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability (i) arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by or on
behalf of the Purchaser or any such person in writing specifically for use in
any such document or (ii) is pursuant to such Purchaser’s use of an outdated or
defective prospectus after the Company has provided written notice to Purchaser
that the prospectus is outdated or defective.
          (b) In the event of a registration of the Registrable Securities under
the Securities Act pursuant to this Agreement, the Purchaser will indemnify and
hold harmless the Company, and its officers, directors and each other person, if
any, who controls the Company within the meaning of the Securities Act, against
all losses, claims, damages or liabilities, joint or several, to which the
Company or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact which was furnished in writing by the
Purchaser to the Company expressly for use in (and such information is contained
in) the Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact

5



--------------------------------------------------------------------------------



 




required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Purchaser will be liable in any such case if and
only to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of the Purchaser specifically for use in any such
document. Notwithstanding the provisions of this paragraph, the Purchaser shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Purchaser in respect of Registrable
Securities in connection with any such registration under the Securities Act.
          (c) Promptly after receipt by a party entitled to claim
indemnification hereunder (an “Indemnified Party”) of notice of the commencement
of any action, such Indemnified Party shall, if a claim for indemnification in
respect thereof is to be made against a party hereto obligated to indemnify such
Indemnified Party (an “Indemnifying Party”), notify the Indemnifying Party in
writing thereof, but the omission so to notify the Indemnifying Party shall not
relieve it from any liability which it may have to such Indemnified Party other
than under this Section 5(c) and shall only relieve it from any liability which
it may have to such Indemnified Party under this Section 5(c) if and to the
extent the Indemnifying Party is prejudiced by such omission. In case any such
action shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof, and, after notice from the Indemnifying Party to
such Indemnified Party of its election so to assume and undertake the defense
thereof, the Indemnifying Party shall not be liable to such Indemnified Party
under this Section 5(c) for any legal expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; if the Indemnified
Party retains its own counsel, then the Indemnified Party shall pay all fees,
costs and expenses of such counsel, provided, however, that, if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have concluded upon the written opinion of its
counsel that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or
that the interests of the Indemnified Party could reasonably be expected to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding the foregoing, the Company shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys for the
Indemnified Parties.
          (d) In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) the Purchaser, or any officer, director or controlling person of the
Purchaser, makes a claim for indemnification pursuant to this Section 5 but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section 5 provides for indemnification
in such case, or (ii) contribution under the Securities

6



--------------------------------------------------------------------------------



 



Act may be required on the part of the Purchaser or such officer, director or
controlling person of the Purchaser in circumstances for which indemnification
is provided under this Section 5; then, and in each such case, the Company and
the Purchaser will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Purchaser is responsible only for the portion
represented by the percentage that the public offering price of its securities
covered by the Registration Statement bears to the public offering price of all
securities covered by such Registration Statement, provided, however, that, in
any such case, (A) the Purchaser will not be required to contribute any amount
in excess of the public offering price of all such securities offered by it
pursuant to such Registration Statement; and (B) no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.
     6. Representations and Warranties.
          (a) The Common Stock of the Company is registered pursuant to Section
12(b) or 12(g) of the Exchange Act and during the last 12 months, the Company
has filed all proxy statements, reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act. The Company has
filed (i) its Annual Report on Form 10-K for the fiscal year ended December 31,
2005 and (ii) its Quarterly Report on Form 10-Q for the fiscal quarters ended
March 31, 2006, June 30, 2006 and September 30, 2006 (collectively, the “SEC
Reports”). Each SEC Report was, at the time of its filing, in compliance in all
material respects with the requirements of its respective form and none of the
SEC Reports, nor the financial statements (and the notes thereto) included in
the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.
          (b) The Common Stock is listed for trading on the Nasdaq National
Market System and satisfies the requirements for the continuation of such
listing in all material respects. The Company has not received any notice from
the NASD or Nasdaq that its Common Stock will be delisted from the Nasdaq
National Market System or that its Common Stock does not meet all requirements
for the continuation of such listing.

7



--------------------------------------------------------------------------------



 



          (c) Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Registrable Securities
pursuant to the Purchase Agreement to be integrated with prior offerings by the
Company for purposes of the Securities Act which would prevent the Company from
selling the Common Stock pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Registrable Securities to be integrated with
other offerings.
          (d) The Warrant, the Convertible Note and the shares of Common Stock
which the Purchaser may acquire pursuant to the Warrant and the Convertible Note
are all restricted securities under the Securities Act as of the date of this
Agreement. The Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Registrable Securities at such time
as such Registrable Securities are registered for public sale or an exemption
from registration is available, except as required by federal or state
securities laws.
          (e) The Company understands the nature of the Registrable Securities
issuable upon the conversion of the Convertible Note and the exercise of the
Warrant and recognizes that the issuance of such Registrable Securities may have
a potential dilutive effect. The Company specifically acknowledges that its
obligation to issue the Registrable Securities is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company.
          (f) Except for agreements made in the ordinary course of business,
there is no agreement that has not been filed with the Commission as an exhibit
to a registration statement or to a form required to be filed by the Company
under the Exchange Act, the breach of which could reasonably be expected to have
a material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
          (g) The Company will at all times have authorized and reserved a
sufficient number of shares of Common Stock for the full conversion of the
Convertible Note and exercise of the Warrant.
          (h) The Company shall provide written notice to each Holder of (i) the
occurrence of each Discontinuation Event (as defined below) and (i) the
declaration of effectiveness by the SEC of each Registration Statement required
to be filed hereunder within one (1) business day of the date of each such
occurrence and/or declaration, as the case may be.
     7. Miscellaneous.
          (a) Remedies. In the event of a breach by the Company or by a Holder,
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.

8



--------------------------------------------------------------------------------



 



          (b) No Piggyback on Registrations. Except as and to the extent
specified in Schedule 7(b) hereto, neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in any Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right for inclusion of shares in the
Registration Statement to any of its security holders (other than Hayden
Communications, Inc.). Except as and to the extent specified in Schedule 7(e)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person (other
than Hayden Communications, Inc.) that have not been fully satisfied.
          (c) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
          (d) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of a Discontinuation Event (as hereinafter defined), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Section 7(d), a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
          (e) Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in

9



--------------------------------------------------------------------------------



 



connection with any acquisition of any entity or business or equity securities
issuable in connection with stock option or other employee benefit plans, then
the Company shall send to each Holder written notice of such determination and,
if within fifteen (15) days after receipt of such notice, any such Holder shall
so request in writing, the Company shall include in such registration statement
all or any part of such Registrable Securities such holder requests to be
registered to the extent the Company may do so without violating registration
rights of others which exist as of the date of this Agreement, subject to
customary underwriter cutbacks applicable to all holders of registration rights
and subject to obtaining any required the consent of any selling stockholder(s)
to such inclusion under such registration statement.
          (f) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of the then outstanding Registrable Securities. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of certain Holders
and that does not directly or indirectly affect the rights of other Holders may
be given by Holders of at least a majority of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.
          (g) Notices. Any notice or request hereunder may be given to the
Company or the Purchaser at the respective addresses set forth below or as may
hereafter be specified in a notice designated as a change of address under this
Section 7(g). Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any party to
whom it is addressed, in the case of those by mail or overnight mail, deemed to
have been given three (3) business days after the date when deposited in the
mail or with the overnight mail carrier, and, in the case of a telecopy, when
confirmed. The address for such notices and communications shall be as follows:

                  If to the Company:   Numerex Corp.         1600 Parkwood
Circle, Suite 500         Atlanta, Georgia 30339-2119
 
      Attention:  Chief Financial Officer and Legal Counsel         Facsimile:
(770) 693-5951
 
                    With a copy to: Arnold & Porter LLP         555 12th Street,
N.W.         Washington, D.C. 20004
 
      Attention:  Richard Baltz, Esq.
 
      Facsimile: (202) 942-5999
 
                If to a Purchaser:   To the address set forth under such
Purchaser name on the signature pages hereto.
 
                If to any other Person who is then the registered Holder:
 
                    To the address of such Holder as it appears in the stock
transfer books of the Company

or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.

10



--------------------------------------------------------------------------------



 



          (h) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Notes and the Purchase
Agreement with the prior written consent of the Company, which consent shall not
be unreasonably withheld.
          (i) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
          (j) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York. Any Proceeding brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in any state or federal court sitting in the
Borough of Manhattan, City of New York; provided that nothing contained in this
Agreement shall be deemed to preclude Holder from bringing a Proceeding or
taking other legal action in any other court of competent jurisdiction and
nothing shall be deemed to preclude the Company from asserting any defenses or
counterclaims in any such Proceedings. Both parties and the individuals
executing this Agreement on behalf of such parties agree to submit to the
jurisdiction of such courts and waive trial by jury. Both parties and the
individuals executing this Agreement on behalf of such parties further consent
that any summons, subpoena or other process or papers (including, without
limitation, any notice or motion or other application to either of the
aforementioned courts or a judge thereof) or any notice in connection with any
Proceedings hereunder, may be served by registered or certified mail, return
receipt requested, or by personal service provided a reasonable time for
appearance is permitted, or in such other manner as may be permissible under the
rules of said courts. Both parties and the individuals executing this Agreement
on behalf of such parties waive any objection to jurisdiction and venue of any
action

11



--------------------------------------------------------------------------------



 



instituted hereon in the Supreme Court for the State of New York, County of New
York, or the United States District Court for the Southern District of New York
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens for any Proceeding filed in either such court. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs; provided, however, that if the parties
hereto agree to settle any Proceeding brought by one party hereto against the
other party hereto, then each of the parties shall bear its own costs in
connection with such Proceeding, unless otherwise directed by a court of
competent jurisdiction.
          (k) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (l) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
[Balance of page intentionally left blank; signature page follows.]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NUMEREX CORP.    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
     
 
        Name: Stratton J. Nicolaides         Title: Chairman and CEO    
 
                LAURUS MASTER FUND, LTD.    
 
           
 
  By:    /s/ David Grin    
 
     
 
   
 
  Name:    David Grin    
 
     
 
   
 
  Title:    Director    
 
     
 
   
 
                Address for Notices:    
 
                825 Third Avenue, 14th Floor
New York, New York 10022
Attention: David Grin
Facsimile:   212-541-4434    

13



--------------------------------------------------------------------------------



 



Schedule 7(b)
     1. Gwynedd Resources, Ltd. has piggy-back registration rights.
     2. Hayden Communications, Inc. has piggy-back registration rights.

14